The plaintiffs in their bill state that for a valuable consideration they are the assignees of a legacy in certain slaves, their increase, rents and hires, given by the last will and testament of Lucy Haynes to William Noblin and his daughter Lucy H. Noblin. The bequest in the said will is in the following words: "My two negroes Milly and James I give and bequeath to my great-granddaughter Lucy Haynes Noblin, daughter of William Noblin, my grandson. But my will and meaning is that the two above-named negroes be hired out during the natural life of my grandson William Noblin, and their wages paid to him at the discretion of my executors. And at his decease for the above-named negroes to be the property             (347) of his daughter Lucy Haynes Noblin; and also, if there be any part of the wages of the aforesaid two negroes remaining in my executors' hands at or after the decease of the said William Noblin, my will and meaning is that it be carefully paid and delivered to his daughter Lucy Haynes Noblin." The bill states that the defendants, as executors of the said testatrix, hold the said slaves and their increase and hires; and that, although the plaintiffs have demanded the said slaves and their increase and an account of their hires, etc., still the defendants refuse, etc.
The defendants in their answer admit the legacy as stated in their bill. But they do not admit the assignment of the same to the plaintiffs by the legatees. They state that the hires of the said negroes have been legally accounted for up to 1842.
On examining the proofs and exhibits filed in the cause we *Page 252 
are satisfied, and so declare, that James Walker, who was at the time the husband of the legatee Lucy Haynes Noblin, and William Noblin, the other person interested in the said legacy, did for a valuable consideration execute deeds of assignment to the plaintiffs for the slaves and their increase covered by the said legacy and all the rents and hires of the same. The said deeds were executed on 10 December, 1841. The defendants are, as they truly say they are, but trustees of the fund. And we declare that the cestuis que trust of the said entire fund were William Noblin and Lucy Haynes Noblin, afterwards and now the wife of James Walker. The assignment, therefore, made by William Noblin and James Walker in right of his wife transferred the entire trust fund to the plaintiffs. It therefore becomes immaterial for us to inquire as to the extent of the discretionarypowers of the executors mentioned in the will in paying the profits to William Noblin for life. We now are of opinion that the plaintiffs are entitled to a surrender of the said slaves and their increase, and also to an account of their hires, allowing all proper credits. The decree will be for the plaintiffs accordingly.
PER CURIAM.                                     Decreed accordingly.
(348)